Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 December 1, 2010 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS International Fund and DWS Dreman International Value Fund (formerly DWS International Value Opportunities Fund) (the “Funds”), each a series of DWS International Fund, Inc. (the “Corporation”); (Reg. Nos. 02-14400 and 811-00642) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Corporation hereby certifies that the form of Prospectuses and Statements of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 122 to the Corporation’s Registration Statement on Form N-1A (the “Amendment”), do not differ from that contained in the Amendment, which is the most recent Amendment to such Registration Statement and was filed electronically on November 30, 2010. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3681. Very truly yours, /s/Laura McCollum Laura McCollum, Esq. Vice President and Counsel Deutsche Investment Management Americas Inc. cc:Adam Schlichtmann, Esq., Ropes and Gray
